This appeal under G. L. c. 278, § 28, brings to us nothing but the docket entries, which indicate that the defendant was fined five dollars for a “parking violation.” The parking regulation involved is not contained in the record or even in the brief by agreement of the parties. See Commonwealth v. Berney, 353 Mass. 571, 572 (1968). The defendant’s two-page brief asserts that his conviction “is clearly contrary to the spirit, concept and tradition of Anglo-American constitutional law,” citing a North Carolina case concerned with off-street metered parking. The brief submitted in his behalf cannot be said to contain an argument as required by Rule 1:15 (1) (d) of the Appeals Court Rules. Lolos v. Berlin, 338 Mass. 10,13-14 (1958). We therefore do not feel called upon to deal further with this case. The brief is struck and the appeal, which borders on the impertinent, is dismissed.

So ordered.